Citation Nr: 0209422	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for multiple joint 
arthritis, to include as secondary to the veteran's service-
connected right thumb ankylosis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1953 to July 1956.   This case is before the Board of 
Veterans Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefits sought.


FINDING OF FACT

Multiple joint arthritis was not manifested in service or in 
the first postservice year, and is not shown to be related to 
service or to the veteran's service-connected right thumb 
ankylosis.


CONCLUSION OF LAW

Service connection for multiple joint arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The claim 
has been addressed on the merits.  The file contains records 
from the veteran's period of service, records of postservice 
treatment, and the reports of a December 1997 VA examination 
and a January 1998 bone scan.  There is no indication that 
there is any relevant record outstanding.

The veteran was provided copies of rating decisions 
explaining why the claim for service connection for multiple 
joint arthritis was denied.  Furthermore, through the May 
1997 statement of the case (SOC) and the April 2002 
supplemental statement of the case (SSOC), he was advised of 
the laws and regulations relating to service connection, what 
type of evidence was needed to substantiate his claim, and 
what evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the VCAA  
and implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Factual Background

Service medical records reveal that the veteran underwent 
treatment with multiple procedures in 1955 and 1956 to 
correct traumatic dislocation of the carpo-metacarpal and 
metacarpo-phalangeal joints of the right thumb.  Records also 
show that the veteran had treatment in March 1955 for 
calcific prominence on the palmer side of the base of the 
first phalanx of the third finger of the left hand.  X-rays 
of the left hand did not demonstrate the described mass.  
Review of the service medical records reveals no other 
complaints or findings involving injury or illness in any 
other joints.  On June 1956 examination prior to separation, 
the only defects or disabilities noted were flat feet, which 
were present at entrance, and limitation of flexion and 
ankylosis of the right first metacarpal phalangeal joint.    

In November 1956 the RO granted service connection for 
favorable ankylosis of the right thumb with scar.

VA outpatient treatment records dated from August through 
December 1996 show complaints of multiple joint pains and 
arthritis in the right leg, left wrist, right arm, right 
elbow, left knee, left ankles, and toes.  X-rays of the 
shoulder taken in August 1996 reveal minor degenerative 
changes in the right AC joint.   

In statements dated in December 1996 and February 1997, the 
veteran asserted that he had multiple joint arthritis 
secondary to his service-connected right thumb disorder.

VA examination in December 1997 revealed gouty arthritis in 
the neck, shoulders, elbows, wrists, hands, hip joins, and 
knees.  No significant history of any injury, osteomyelitis 
or surgery was noted.  The diagnoses were degenerative 
arthritis of multiple joints and gouty arthritis of multiple 
joints.  

On VA examination of the right hand, thumb and fingers in 
December 1997, the diagnoses were:  fracture right wrist and 
thumb postoperative surgical procedure times two; residual 
pain, limitation of motion of the right thumb and wrist; 
gouty arthritis which is independent of the thumb disability, 
but does effect the function of the thumb as well as other 
joints.  The examiner also indicated that the veteran's 
arthritis and his right thumb disorder were not related.  

VA X-rays in January 1998 showed: Normal right first finger; 
normal right shoulder examination; minimal degenerative bone 
spurring of the lumbar spine; normal pelvis examination; and 
normal left knee examination.

VA outpatient treatment records dated from December 1996 
through March 2002 show treatment for gout and arthritis. 

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If arthritis 
becomes manifested to a compensable degree within one year 
following the veteran's discharge from active duty, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his multiple joint arthritis 
problems are due to service and his service-connected right 
thumb disability.  The record shows treatment for a right 
thumb problems during service but it shows no treatment for 
any other joint problems during service or for many years 
thereafter.  Arthritis was not manifested in the first 
postservice year.  While the veteran presently has diagnoses 
of multiple joint arthritis/gouty arthritis, there is no 
competent (medical) evidence linking the currently diagnosed 
multiple joint/gouty arthritis to service.  Consequently, 
direct service connection (on the basis arthritis was first 
manifested, or incurred, in service) or presumptive service 
connection is not warranted.

On VA examination in 1997, the examiner specifically 
indicated that the veteran's arthritis was not related to the 
service connected right thumb disorder.  There is no 
competent (medical) evidence to the contrary.  Consequently, 
secondary service connection for arthritis likewise is not 
warranted.  

The veteran maintains that his current multiple joint 
arthritis stems directly from service and from his service-
connected thumb disability.  While he is competent to state 
that he has joint symptoms and that he had a right thumb 
injury during service, as a layperson, he is not competent to 
attribute his current multiple joint arthritis to an injury 
in service or to his service connected right thumb 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the evidence is against the veteran's 
claim for service connection for multiple joint arthritis.  
Accordingly, it must be denied.


ORDER

Service connection for multiple joint arthritis is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

